DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim 18 is interpreted under this section to have invoked the use of means-plus-function language (an obtainer, a duty ratio setter, a lower limit guard setter, a target corrector) and are understood to refer back to components of the specification and drawings as described therein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 7-10, 12, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Akita et al, US 2015/0159577 [Akita] in view of Yang et al, US 2018/0112619 [Yang] and Kojima et al, US 2016/0273505 [Kojima].
Regarding claim 1, with reference to figures 1-11, Akita discloses a fuel supply system comprising:
a controller (40) configured to output
information on a target fuel pressure (S10) for controlling a fuel 5pump (22), the fuel pump configured to pump fuel in a fuel tank (T) toward an internal combustion engine (E) and,
information on an operation state of the internal combustion engine (S10); and
a driver configured (24) to generate a drive signal for driving the fuel pump 10based on the target fuel pressure, a supply of electric power to the driver enabled by turning ON a relay (not disclosed, apparent per background), the driver including:
an obtainer (26) configured to obtain information of an actual fuel pressure representing a pressure of the fuel discharged from the fuel pump;15
a duty ratio setter (24) configured to set a duty ratio of the drive signal and to perform a feedback control for the actual fuel pressure to follow the target fuel pressure; and
a lower limit guard setter (24) configured to set a lower limit guard value based on the operation state for limiting a lower limit value of the 20duty ratio,
See at least paragraphs 23-40.
Akita lacks wherein the lower limit guard setter is further configured to set a preset duty ratio at which the drive of the fuel pump is stopped as the lower limit guard value when the operation state of the internal combustion engine indicates a stop of the engine when a vehicle ignition switch is ON and wherein the preset duty ratio is 0 (zero duty ratio) and wherein the driver further includes a target corrector configured to correct the 5target fuel pressure to have a higher pressure value when the internal combustion engine is stopped.  Akita does disclose adjusting the lower guard limit based on a fuel cut condition (see paragraphs 25 and 26).
However, with reference to figure 4, Yang discloses a fuel control system for an engine wherein during an idle stop condition (a type of fuel cut) is met, the system monitors the pressure of the fuel system and controls the pump to operate accordingly.  When the pressure is greater than a threshold pressure, the duty cycle is reduced to 0 to stop the pump.  See at least paragraphs 16, 55-61 and 65-84.  Further, with reference to figure 15, Kojima discloses that during an engine stop event (fuel and ignition stopped) that subsequent processing adds an additional value to the target fuel pressure set value (see step 1525) which would increase the target fuel pressure.  See at least paragraphs 292-302, especially paragraph 298.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to set the duty ratio to a preset value to stop the pump as a lower guard limit when the operation state of the internal combustion engine indicates a stop of the engine when a vehicle ignition switch is ON in the system of Akita as taught by Yang since Akita discloses adjusting the lower guard limit based on the fuel cut condition and Yang discloses that fuel cut conditions, such as idle stop, should stop the pump if there is adequate pressure to restart the system while avoiding potential stall conditions, improving the system of Akita to be more reliable and efficient overall.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed for the controller to increase the target fuel pressure to have a higher pressure value when the engine is stopped as taught by Kojima in the system of Akita since this arrangement is useful to aid in restarting the engine quickly.
Regarding claim 2, Yang further discloses wherein the system stops the drive of the fuel pump when the internal combustion engine stops due to a satisfaction of an idle 
Regarding claim 3, the combination of Akita and Yang yields wherein the lower limit guard setter is further configured to set the preset duty ratio that stops the drive of the fuel pump as the lower limit guard value when the 21internal combustion engine stops due to an EV travel mode.
Regarding claim 5, Kojima further discloses wherein the target corrector is further configured to correct the target fuel 10pressure to have the higher pressure value within a preset time from an input of a stop signal that indicates a stop of the internal combustion engine (preset time = 0).
Regarding claim 7, Akita and Yang yields wherein 20the driver includes a determiner configured to determine whether a count value of a timer is within a preset time after a restart of the internal combustion engine, and the duty ratio setter is further configured to set the duty ratio to a value for driving the fuel pump to expel air from the fuel pump and a fuel passage.
Regarding claim 8-10, 12, 14, 15 and 18, these claims are substantially similar in scope to claims 1-3, 4, 5 and 7 above and are rejected for substantially the same reasons.  Further discussion is omitted for the sake of brevity. 
Allowable Subject Matter
Claim 16 is allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed 23 November 2021 with respect to the rejections under 35 USC 112 of claims 6 and 13 and with respect to the double patenting objection of claims 16 and 17 have been considered and found persuasive.  Accordingly, these rejections are withdrawn.
Applicant's remaining arguments filed 23 November 2021 have been fully considered and are not persuasive.
Applicant argues that the Examiner has given the claims an unreasonably broad interpretation.  Applicant suggests that the Examiner has recognized that Yang does not remedy Akita’s deficiencies.  The Examiner respectfully disagrees.  As the Examiner stated in the rejection of claim 1 (and also claims 8, 15 and 18), Akita discloses to set a lower guard limit to the pump based on an operation state of the engine, but lacks wherein that operation state is a STOP of the engine.  Instead as the Examiner noted, Akita differed from the claimed invention in that its lower guard value is set based on a fuel cut condition.  Akita is concerned primarily with deceleration events (see for example, paragraph 28) and is therefore understood to be.  The Examiner relied on Yang to overcome this problem, because Yang addresses fuel cutting in different situations, but largely treats them the same.  For instance, Yang at paragraph 16 discusses differences between DFSO and Idle-Stop events, noting that both are executed by stopping the delivery of fuel, and that a notable difference is what happens 
Applicant further argues that Kojima fails to overcome the alleged deficiencies of Akita and Yang.  Applicant further argues that there is not a sufficient rationale to as to why the references are combined.  The Examiner notes that Kojima was relied upon to overcome any deficiency in that combination of Akita and Yang and thus the argument is moot.  Further, the Examiner disagrees that a sufficient rationale is not present.  For instance, Akita and Yang are combined to improve reliability and efficiency.  That combination is modified b Kojima because increasing the target fuel pressure aids in restarting the engine.  Applicant has failed to present reasons why these statements of motivation are not sufficient and therefore the rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623.  The examiner can normally be reached on Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANTHONY L BACON/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747